DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 09/21/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takematsu (US 20160006415, hereinafter “Takematsu”) and further in view of Ichitsubo et al. (US 20060160503, hereinafter “Ichitsubo”).
Regarding claim 1, Takematsu discloses, 
 	A radio-frequency module (A radio-frequency module 1 shown in FIG. 1), comprising: 
 	“a mounting substrate having a first main surface (the radio-frequency module 1 includes a multilayer substrate 2, Fig. 1 and Para. [0044]), a thickness of the mounting substrate along a first direction (i.e., the direction from bottom layer to the top layer of the substrate 2)”; 
 	“a first power amplifier (i.e., amplifier circuit 31) that is mounted on the first main surface (amplifier circuit 31 in Fig. 1 and Fig. 2) and that amplifies a first transmission signal in a first frequency band (The first and second power amplifiers PA1 and PA2 are used to respectively amplify the signal levels of transmitting signals of the first and second frequency bands which are input into the first and second signal paths SL1 and SL2, Paras. [0044]-[0046])”; 
 	“a second power amplifier (i.e., amplifier circuit 31) that is mounted on the first main surface (amplifier circuit 31 in Fig. 1 and Fig. 2) and that amplifies a second transmission signal in a second frequency band different from the first frequency band (The first and second power amplifiers PA1 and PA2 are used to respectively amplify the signal levels of transmitting signals of the first and second frequency bands which are input into the first and second signal paths SL1 and SL2, Paras. [0044]-[0046])”; 
 	“a first output matching circuit (Fig. 1; matching circuit 41) that is mounted on the first main surface and that receives the first transmission signal amplified by the first power amplifier (The first power amplifier PA1 includes a first amplifier circuit 31 and a first matching circuit 41 connected subsequent to the first amplifier circuit 31, Para. [0045])”; and 
 	“a second output matching circuit (Fig. 1; matching circuit 42) that is mounted on the first main surface and that receives the second transmission signal amplified by the second power amplifier (The second power amplifier PA2 includes a second amplifier circuit 32 and a second matching circuit 42 connected subsequent to the second amplifier circuit 32, Para. [0045]),
 	“wherein the first output matching circuit and the second output matching circuit are mounted along a second direction intersecting with the first direction (see, drawing below for first output matching circuit and second output matching in a second direction)”, 

    PNG
    media_image1.png
    613
    844
    media_image1.png
    Greyscale

 	“when the mounting substrate is viewed from a third direction (i.e, direction from left to right) intersecting both the first direction and the second direction, the first power amplifier and the first output matching circuit line up with each other and the second power amplifier and the second output matching circuit line up with each other” (see, drawing below), 
	
    PNG
    media_image2.png
    588
    865
    media_image2.png
    Greyscale


 	However, Takematsu does not discloses, “when the mounting substrate is viewed from the third direction, the first power amplifier and the second power amplifier are between the first output matching circuit and the second output matching circuit.”
	In the same field of endeavor, Ichitsubo discloses, “when the mounting substrate is viewed from the third direction (i.e. direction from left to right), the first power amplifier and the second power amplifier are between the first matching circuit and the output matching circuit (power amplifiers 24 are between matching circuit 18 and 20, Fig. 1).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Takematsu by specifically providing when the mounting substrate is viewed from the third direction, the first power amplifier and the second power amplifier are between the first output matching circuit and the second output matching circuit, as taught by Ichitsubo for the purpose of providing a power amplifier which is configured to amplify an input radio frequency signal to produce an output radio frequency signal in response to a bias control signal (Para.  [0005]).
	Regarding claim 5, the combination of Takematsu and Ichitsubo discloses everything claimed as applied above (see claim 1), further Takematsu discloses, “wherein a direction of the first transmission signal supplied from the first power amplifier to the first output matching circuit is opposite to a direction of the second transmission signal supplied from the second power amplifier to the second output matching circuit (see, drawing below).”
	

    PNG
    media_image3.png
    607
    860
    media_image3.png
    Greyscale

 	Regarding claim 10, “A communication apparatus (A radio-frequency module 1 shown in FIG. 1 is a module mounted on, for example, a motherboard provided in a communication mobile terminal, such as a cellular phone or a mobile information terminal, having a communication function.) comprising: the radio-frequency module according to claim 1 (see, rejection above in claim 1); and a signal processing circuit that processes the first transmission signal and the second transmission signal passing through the radio-frequency module (The first and second power amplifiers PA1 and PA2 are used to respectively amplify the signal levels of transmitting signals of the first and second frequency bands which are input into the first and second signal paths SL1 and SL2, Paras. [0044]-[0046]).”
	Regarding claim 11, the combination of Takematsu and Ichitsubo discloses everything claimed as applied above (see claim 1), further Takematsu discloses, “wherein the first transmission signal and the second transmission signal are simultaneously communicated by the radio-frequency module (a communication system in which communication is performed by using multiple communication standards, such as voice communication and data communication standards, the radio-frequency module may be used as a multiband- or multimode-support radio-frequency module, Paras. [0106]-[0109]).”

Allowable Subject Matter
Claims 2-4 and 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Regarding claim 2, The following is a statement of reasons for the indication of allowable subject matter:  	The closest prior arts, Takematsu and Ichitsubo, whether taken alone or combination, do not teach or suggest the following novel features:
“the radio-frequency module comprising wherein the first power amplifier includes a first output terminal through which the first transmission signal is output, the second power amplifier includes a second output terminal through which the second transmission signal is output, and at least one output terminal, among the first output terminal and the second output terminal, is mounted on a output matching circuit side to which the corresponding transmission signal is output”, in combination with the other limitations in claim 1.
Dependent claim 3 is allowed as those inherit the allowable subject matter from claim 2.

Regarding claim 4, The following is a statement of reasons for the indication of allowable subject matter:  	The closest prior arts, Takematsu and Ichitsubo, whether taken alone or combination, do not teach or suggest the following novel features:
“the radio-frequency module comprising a reception component group, that is mounted on the first main surface of the mounting substrate, that includes a reception filter through which a reception signal is transmitted, wherein a direction of the first transmission signal supplied from the first power amplifier to the first output matching circuit is different from a mounting direction of the first power amplifier and the reception component group, and a direction of the second transmission signal supplied from the second power amplifier to the second output matching circuit is different from a mounting direction of the second power amplifier and the reception component group”, in combination with the other limitations in claim 1.

Regarding claim 6, The following is a statement of reasons for the indication of allowable subject matter:  	The closest prior arts, Takematsu and Ichitsubo, whether taken alone or combination, do not teach or suggest the following novel features:
“the radio-frequency module comprising an antenna terminal; a first signal input terminal which is mounted on the mounting substrate and into which the first transmission signal is input; and a second signal input terminal which is mounted on the mounting substrate and into which the second transmission signal is input, wherein a direction in which the first signal input terminal is lined up with the second signal input terminal is different from a direction in which the first signal input terminal is lined up with the antenna terminal and a direction in which the second signal input terminal is lined up with the antenna terminal”, in combination with the other limitations in claim 1.
Dependent claims 7-9  are allowed as those inherit the allowable subject matter from claim 6.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20200274503: A high-frequency front-end circuit includes a plurality of power amplifiers. Power supply inductors and matching inductors for the power amplifiers are formed of conductors disposed on a substrate. The power supply inductors and the matching inductors are disposed on or in different layers. When the substrate is seen in a plan view, at least a portion of the first power supply inductor and at least a portion of the second matching inductor overlap each other with an insulating layer interposed therebetween.
	US 20210257736: A radio frequency module includes an interposer having a stack structure in which at least one insulating layer and at least one wiring layer are alternately stacked; a radio frequency IC disposed on a first surface of the interposer; a front-end IC disposed on a second surface of the interposer opposite to the first surface; and electrical connection structures arranged to surround the front-end IC and having at least a portion electrically connected to the least one wiring layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641